EXHIBIT 10.9 TO 2008 FORM 10-K










LETTER OF UNDERSTANDING




BioZone Corporation, Dr. Guenter B. Moldzio

11026 E. Crestline Circle

Englewood, Colorado 80111-3806

and

Medizone International, Inc.

144 Buena Vista

Stinson Beach, CA 94970







October 23, 2008




BioZone and Medizone hereby agree to the following understanding:




1)

BioZone will develop for Medizone International a portable ozone production and
ozone destruct system to be used as a hospital sterilization system for surgical
suites, ICU units and other critical areas.  The specifications of the system
shall be agreed to between Dr. Moldzio and Dr. Shannon, the medical affairs
representative for Medizone International.

2)

At each stage of development, as costs are incurred, BioZone shall keep Medizone
informed as to the costs and time frame expected for payment of such.

3)

The target completion date for a fully functioning system is January 2009.

4)

Following delivery of the system, BioZone shall remain involved to work out any
potential "bugs" and participate in continuing development so as to progress the
system from an initial prototype to an eventual prototype production unit.  It
is mutually understood this may require significant redesign and possibly may
require moving from an initial air cooled ozone generator to a water cooled
system.  Dr. Moldzio and Dr. Shannon shall determine those decisions.

5)

Assuming Medizone is able to maintain an adequate funding flow to fully support
this project, and assuming there are no unexpected events of unforeseen
proportion during the research stage, it is presently anticipated the hospital
research stage of this project can be completed by July 2009.

6)

Following completion of the necessary research, as determined by Dr. Shannon,
Medizone will then engage BioZone to begin construction of the initial version
of the device intended for manufacturing and marketing.

7)

The devices as developed by BioZone for Medizone, shall only be marketed through
Medizone International exclusively.  Nothing in this agreement shall be
construed to mean Medizone's rights are limited to hospital sterilization.
 Future applications, such as the clearing of buildings for use as bio-terrorism
counter measures and similar applications are perceived as future developments
and also covered under this Letter of Understanding.

8)

In the event that demand exceeds the production capability of BioZone, Medizone
and BioZone agree to the following: a. Dr. Moldzio will work with Medizone to
establish a larger manufacturing facility, which he will oversee.  The details
of which to be worked out and agreed to between Dr. Moldzio and Medizone at that
time; or b. Medizone may choose to outsource manufacturing in which case BioZone
will receive a 15% royalty based on Medizone's purchase price per unit. Said
royalty would be paid monthly.

Pg. 1 / 2







9)

In overview, the intent of this agreement is that BioZone will develop this
product with Medizone, then manufacture the product commercially for Medizone,
at minimum through the initial stages of production.  Medizone shall own the
sole rights to the development and sales of the finished





product and BioZone shall have manufacturing rights or a royalty should other
vendors be used for manufacturing in the future.

10)

The term of this agreement shall be 5 years from the date October 23, 2008.






















________________________________            ________________________________

Dr. Guenter B. Moldzio

Edwin G. Marshall

President

Chairman & CEO

BioZone Corporation

Medizone International






























































































Pg. 2 / 2






